DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “both end portions” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites that the vertical drive units move up and down. However, claim 1 recites wherein the vertical drive units move the respective recording units in a vertical direction. Thus, it is unclear whether the vertical drive units themselves are to move vertically or whether the vertical drive units are to move the recording units vertically without themselves moving. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (2001/0038401) in view of Achatz et al. (9,296,206).

 	Regarding claim 1, Kawase teaches a inkjet recording apparatus, comprising: 
a plurality of recording units (fig. 1, items 6), wherein each of the plurality of recording units corresponds to a respective color of a plurality of colors (fig. 1, colors B, C, M and Y) and each of the plurality of recording units has a recording head (fig. 12, item 92) that ejects monochromatic ink onto a recording medium and records a monochromatic image (fig. 1, note that each recording unit ejects an ink of only one color); 
a frame unit (fig. 1, item 10B) that supports the recording unit so as to be movable in a vertical direction (see figs. 1, 2); 
a vertical drive unit that moves the recording unit in a vertical direction (see fig. 1, note that such a drive unit necessarily exists); and 
a conveying unit (fig. 1, items 2B/4) that is arranged below the recording unit and conveys the recording medium (see fig. 1); 
wherein the frame unit supports the recording unit via vertical guide members (see figs. 1, 2, note vertical guide holes screw holes through which screws 22 are guided vertically) extending in the vertical direction and arranged at each of both end portions in a width direction of the recording unit that is orthogonal to a conveying direction of the recording medium (see fig. 1); and 
the vertical drive unit comprises: 
a ball screw unit (fig. 1, ball screws 22 topmost and rightmost on page) arranged at both end portions (fig. 1, topmost end and rightmost end) in the width direction of the recording unit, having two screw shafts extending in a vertical direction, and connected with the recording unit such that the recording unit is able to move in a vertical direction; 
a timing belt (fig. 1, item 28) wound around two pulleys (fig. 1, items 24 corresponding to ball screws) attached to each of the screw shafts (see fig. 1); and 
a motor (fig. 1, item 36) that rotates the timing belt (see fig. 1),
wherein the plurality of recording units are arranged side-by-side above the conveying unit along the conveying direction (see fig. 1, Note that the recording units 6 are arranged side-by-side above conveying unit 2B/4 along conveying direction C).
Kawase does not teach a plurality of frame units, each frame unit supporting a respective recording unit, a plurality of drive units configured to move independently of each other to move the recording units and frame units. Achatz teaches this (Achatz, fig. 4, Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the independently movable recording unit technique disclosed by Achatz in the device disclosed by Kawase because doing so would allow for independently movable recording heads, thereby allowing for a broader functionality of the device by allowing for simultaneous printing, maintenance and storage of heads depending on required usage. (Note that, as combined, each of the recording units 6 of Kawase would have their own vertical drive units with ball screws, timing belts and motors).  	Regarding claim 3, Kawase in view of Achatz teaches the inkjet recording apparatus according to claim 1 further comprising: a plurality of maintenance units (fig. 1, items 8/9), each corresponding to a respective recording unit of the plurality of recording units (see fig. 1), wherein each of the plurality of maintenance units of the respective recording head ([0038]-[0039]); and 
a conveying direction drive unit (fig. 1, item 20) that moves the maintenance unit along the conveying direction under the recording unit that has been moved upward (see fig. 1).
Kawase does not teach a plurality of conveying direction drive units configured to move independently of each other. Achatz teaches a plurality of independently moving protective flap moving drive units corresponding to each of a plurality of recording units so as to independently cover the recording heads of recording units so as to prevent drying of the nozzles of each respective recording head, just as the cap of Kawase is configured to do. It would have been obvious to one of ordinary skill in the art to add individually movable drive units, as disclosed by Achatz, to the caps 8/wipers 9 of Kawase because doing so would allow for the maintenance of recording units independently, thereby allowing for the continuation of printing of some heads while other heads are cleaned resulting in increased throughput.
 	Regarding claim 4, Kawase in view of Achatz teaches the inkjet recording apparatus according to claim 1, wherein each of the plurality of respective frame unit and the respective vertical drive unit (see figs. 1, 2, Note that recording units 6 are necessarily removable from frame 10B).

	Regarding claim 5, Kawase in view of Achatz teaches the inkjet recording apparatus according to claim 1, further comprising a control unit, wherein the control unit controls the vertical drive units to move up and down independently of each other (Achatz, see fig. 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853